Per Curiam.

Respondent was admitted to practice by this court on April 4, 1956 under the name William. Francis Mackey, Jr. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm and respondent cross-moves to disaffirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
All of the allegations of misconduct against respondent arise out of his activities as the executor of an estate. The reporting Justice sustained 15 charges of professional misconduct against respondent involving, inter alia, the commingling of funds, self-dealing and acting beyond the scope of his authority as executor.
After reviewing all of the evidence we are in accord with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted and the cross motion to disaffirm is denied.
Respondent is adjudged guilty of serious professional misconduct. In determining an appropriate measure of discipline we have taken into consideration the fact that at the time of the final accounting no loss was suffered by the estate.
Accordingly, it is our opinion that respondent should be, and he hereby is, suspended from the practice of law for a period of three years, commencing September 1, 1977.
Gulotta, P. J., Hopkins, Martuscello, Latham and Margett, JJ., concur.